DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 14-36 (renumbered as 1-23 respectively) are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claims 14, 22, 26, 33, and 34:  

14.  A method of message processing within a computerized data system configured to operate with a plurality of nodes, the method comprising performing, at a first of said plurality of nodes: 

generating data specific to a send operation; 

queueing a first message in a first queue of the first node, the first message comprising data 10descriptive of a send buffer; 

sending a second message from the first node to a receiving second node, the second message configured to enable the receiving second node to perform a device-specific system call; 

receiving at the first node a third message, the third message comprising an address of a 15receive buffer of the receiving second node, and the data specific to the send operation; 

validating the third message based at least on the received data specific to the send operation; and 

based at least on the validating, causing performance of a DMA (direct memory access) operation using at least a kernel of the first node.

22. A method of implementing user space-controlled messaging between a sender node and a receiver node, the sender node and receiver node each comprising a kernel and each being part of a system comprising a data fabric, the data fabric providing data communication between the sender node and receiver node, the method comprising: 

5generating via the sender node data specific to a send operation; identifying a send buffer of the sender node; 

sending a first message to the receiver node, the first message comprising the data specific to the send operation; 

receiving at the receiver node the first message; 

10sending a second message from a kernel of the receiver node to a kernel of the sender node, the second message comprising the data specific to the send operation; 

validating at least the data specific to the send operation of the second message; and 

based at least on the validating, performing, via at least the kernel of the sender node, one or more desired kernel operations.

26. A method of processing message data in a data processing system, the message data comprising a plurality of cells, the method comprising: 

25determining at least first and second offset value associated with a queue for containing the message data, and based on the first and second offset values each comprising zero (0), determining that the queue is empty; 

based at least on the determining that the queue is empty, writing a plurality of message payload data into the queue; -4-Application No.17/016,228 Filed:September 9, 2020 

after completion of the writing of the plurality of message payload data, writing message header data; and 

after completion of the writing of the message header data, updating a pointer associated with a producing process of the message data.

33. A method of processing message data in a data processing system, the 5message data comprising a plurality of cells, the method comprising: 

determining at least one offset value associated with a queue for containing the message data; 

based at least on the determining, writing a plurality of message payload data into the queue, the writing of the plurality of message payload data comprises writing the payload data 10across a plurality of the cells located in the queue after (i) the header data, and (ii) metadata; 

after completion of the writing of the plurality of message payload data, writing message header data; and 

after completion of the writing of the message header data, updating a pointer associated with a producing process of the message data by at least moving the pointer to a boundary of a 15next cell disposed after the plurality of cells across which the payload data is written.  

34. A method of processing message data in a data processing system, the message data comprising a plurality of cells, the method comprising: 

determining at least one offset value associated with a queue for containing the message data; 

20based at least on the determining, writing a plurality of message payload data into the queue; 

after completion of the writing of the plurality of message payload data, writing message header data; and 

after completion of the writing of the message header data, updating a pointer associated 25with a producing process of the message data; and 

thereafter performing, at a consuming node of the data processing system: 

identifying valid header data within a queue; 

based at least on the identifying, evaluating at least a portion of the header data; 

based at least on the evaluating, determining that a payload is present; -6-Application No.17/016,228 Filed:September 9, 2020 

based at least on the determining that a payload is present, copying at least a portion of the payload data into a user-specific receive buffer; and 

updating a pointer associated with the consuming node.

Further, the combination of the set forth limitations with all the other limitations in the respective independent claims (claims 14, 22, 26, 33, and 34) is not obvious.  Applicant has argued this limitation on pages 9 and 10, of Applicant’s Remarks filed 2/18/2022. The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183